Citation Nr: 1701287	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-22 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army Reserves, on active duty training from December 1962 to June 1963.  Thereafter, the Veteran had Reserve Service, with verified periods of active duty for training ("ACDUTRA") and inactive duty for training (INACDUTRA), from June 1963 through November 1968. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2014 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2016, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge in Lincoln, Nebraska.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability began during, or was otherwise caused by, his military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§  1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting in full the benefit sought on appeal no discussion of the duties to notify or assist is required.

The Veteran is seeking service connection for bilateral hearing loss.  The Veteran reports he was exposed to loud noises, including those of rifles and hand grenades, during his military service.  Additionally, the Veteran states he was not provided with hearing protection during his training.  The Veteran reported that this noise exposure was so loud it caused temporary deafness.  As a result of this noise exposure, the Veteran contends he developed bilateral hearing loss.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  Sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.303(a), therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

That being the relevant law, the Board finds the Veteran's current bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385.  The Veteran's private medical records, including results from audiometric testing in July 2014 and October 2014, show that the Veteran currently has bilateral hearing loss disability.  Therefore, the first element of service connection is met.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
The Board additionally finds the Veteran was exposed to loud noises during his military service.  As noted above, the Veteran alleges he was exposed to loud noises while in service, including gunfire and hand grenade explosions.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was that of a "general supply specialist."  During his April 2016 hearing, the Veteran testified that he was charged with the maintenance of all guns in his unit, and that as part of his MOS, he went to the gun range to test and fire machine guns quite often.  The Veteran further testified he was not given hearing protection during his military service.  Furthermore, during his November 2015 VA examination, the VA examiner acknowledges the Veteran was exposed to a history of military noise exposure during basic training.  Accordingly, the Board finds the Veteran was exposed to very loud noises, including rifle and grenade noise, during his military service.

Therefore, the primary question before the Board is whether the Veteran's military noise exposure caused his current bilateral hearing loss.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to gunfire and heavy explosion noises during military service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the Veteran's STRs, to determine whether a nexus between his current bilateral hearing loss and his military noise exposure exists.

The Veteran's STRs have been carefully reviewed and considered, but do not reflect any evidence the Veteran ever sought treatment for, or complained of, any symptoms of hearing loss during his military service.  However, the laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the lack of any in-service complaints of hearing loss related symptoms is not fatal to the Veteran's claim for service connection.  

The Board has additionally considered the Veteran's service audiological testing results.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-the American National Standards Institute ("ANSI").  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  Therefore, in order to facilitate data comparison in this decision, the Veteran's audiometric test results from his October 1962 enlistment examination have been converted to ISO-ANSI standards, and are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
5
LEFT
20
10
10
-
5

The Veteran's STRs contain an additional audiological examination dated February 1967.  The results of this audiometric examination, with the ASA standard converted to ISO-ANSI standards, are summarized in the chart below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
15
LEFT
25
15
15
15
15

The Board notes that the results of the Veteran's February 1967 audiological examination, show some evidence of a left ear hearing loss disability at 500 Hz.  As noted above, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley, 5 Vet. App. at 157.  Therefore, the results of this audiometric testing reflect the Veteran had some degree of hearing loss within his left ear at his separation from military service.
 
With regards to the Veteran's right ear hearing loss, subsequent audiometric testing documents a current hearing disability under 38 C.F.R. § 3.385.  A Veteran may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  In the present case, recent audiometric testing supports a claim of direct service connection for a right-ear hearing disability, manifested many years after service.  For example, the Veteran was provided with a private audiological examination in October 2014.  The results of audiometric testing conducted at this examination are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
60
60
LEFT
15
25
40
65
65

A comparison of these audiometric test scores shows the Veteran incurred a significant decline in higher frequency threshold hearing levels.  Moreover, this decline occurred in both the left and right ears.  

In terms of a nexus between the Veteran's current bilateral hearing loss and his military service, the Board notes the evidentiary record contains two positive nexus opinions from the Veteran's private physicians.  First, in a July 2014 statement and audiological examination, Dr. F. reports the Veteran has a diagnosis of noise induced bilateral sensorineural hearing loss.  As to the etiology of the Veteran's current bilateral hearing loss, Dr. F. gave the opinion that it is quite likely that the noise exposure the Veteran sustained during his military service was the beginning cause of his symptoms.  In support of this conclusion, Dr. F. cites to the Veteran's reports of noise exposure to rifles, machine guns, and grenades.  Additionally, Dr. F. states he reviewed the Veteran's military records in reaching his conclusion. 

Second, the evidentiary record contains an October 2014 statement and audiological examination from the Veteran's private physician Dr. R.  In her opinion, Dr. R. stated it was at least as likely as not that the Veteran's bilateral hearing loss is directly related to his military service.  Specifically, Dr. R. cites to the Veteran's noise exposure, including annual marksmanship training, automatic weapons fire, un-muffled diesel engines, and generators.  Dr. R. then states the Veteran has not been exposed to any noise of this intensity since leaving military service.  The Board finds that Dr. R.'s reliance upon the Veteran's subjective reports of in-service noise exposure and lack of post-service noise exposure is both credible and entitled to significant weight.  These statements were made for the purpose of obtaining treatment and no specifically made for the purpose of obtaining compensation.  Therefore, the Board finds Dr. R. provides highly probative evidence in support of the Veteran's claim. 

The Board is additionally aware that the evidentiary record contains a single negative nexus opinion.  Following a review of the Veteran's medical records, including his post-service audiological examinations, the VA examiner opined the Veteran's current bilateral hearing loss is less likely than not related to the Veteran's military service.  The VA examiner agreed the Veteran was subjected to a history of military noise exposure during basic training, but opined this noise exposure did not cause the Veteran's current bilateral hearing loss because there was no evidence any complaints of hearing loss during his service and his audiological examinations during service were normal.  

However, the Board finds the VA examiner's negative nexus opinion is entitled to less probative weight.  First, the VA examiner did not address the February 1697 audiological examination.  as discussed above, the results of this examination, when adjusted to current ISO-ANSI standards, reflect the Veteran had some degree of left ear hearing loss at separation.  

Second, the VA examiner did not address the Veteran's subjective reports of symptoms of hearing loss during his military service.  Although the VA examiner agreed that the Veteran was exposed to military noise in service, he cited to the gap in time between the Veteran's diagnosis for bilateral hearing loss and the lack of any in-service reports of symptoms.  However, while a gap in treatment may be a factor to consider, it is not determinative in resolving a question of nexus.  See Maxson v. Gober, 230 F.3d 1330, 133 (Fed. Cir. 2000).  The VA examiner's rationale further did not address the Veteran's lay statements of symptoms developing during service.  The Court has held where a veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base their opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Board finds the VA examiner's reliance upon the Veteran's gap in treatment and failure to discuss the Veteran's lay statements undermines the overall probative value of this opinion.  

Third, the VA examiner opined the Veteran's current bilateral hearing loss disability was less likely than not related to his military service because the Veteran was exposed to post-service occupational noise exposure from farm machinery.  However, the Veteran has consistently reported he wore hearing protection during his civilian occupation as a farmer.  The Veteran further contends this occupational noise exposure was minimal, as the machine equipment he operated had mufflers and he sat in the cab portion of these vehicles.  As the Veteran's statements have been consistent on this issue, the Board places greater weight in his statements.  Therefore, any reliance upon the Veteran's post-service occupational noise exposure as an intervening cause is given little weight. 

In conclusion, after a thorough review of the evidentiary record, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's bilateral hearing loss.  Specifically, the Board finds the November 2015 negative nexus opinion from the VA examiner is outweighed by the positive nexus opinions of the Veteran's two private physicians.  This finding is appropriate in light of the Veteran's service records showing decreased left ear hearing acuity at his separation from active duty training.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the Veteran's bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


